
	

113 S2365 IS: To prohibit the long-term storage of rail cars on certain railroad tracks unless the Surface Transportation Board has approved the rail carrier’s rail car storage plan.
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2365
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit the long-term storage of rail
			 cars on certain railroad tracks unless the Surface Transportation Board
			 has approved the rail carrier’s rail car storage plan.
	
	1.Storage of rail cars
			(a)AmendmentChapter 109 of title 49, United States Code, is amended by adding at the end the following:
				
					10911.Storage of rail cars
						(a)Storage plan requirement
							(1)In generalA rail carrier providing transportation subject to the jurisdiction of the Board under this part
			 shall submit a storage plan to the Board in accordance with
			 subsection (b) if the rail carrier—(A)has stored any rail cars, including rail cars that the rail carrier owns or leases,
			 on tracks described in paragraph (2) for a period of 3 years or more; and(B)continues to store such cars on such tracks on the date of the enactment of
			 this section.
								(2)Covered tracksTracks referred to in paragraph (1)(A)—(A)pass through an area zoned for commercial or
			 residential use;(B)were designed or previously used for through
			 transportation of trains; and(C)do not include rail yard or storage yard
			 tracks.
								(b)Plan
							(1)ContentsA storage plan submitted to the Board under subsection (a)(1) shall contain—
								(A)an explanation of the rail carrier’s reasons for storing rail cars on the tracks specified
			 in the plan, including an explanation of why a suitable alternative
			 storage site does not exist;
								(B)a description of the tracks on which the rail cars are stored or will be stored, including the
			 proximity of such tracks to a home or school;
								(C)evidence that the rail carrier has worked with the relevant local community to develop measures
			 described in subparagraph (D);
								(D)a description of measures to be undertaken—(i)to ensure that the rail car storage will not jeopardize
			 the public safety for the duration of the period to which the plan
			 applies; and(ii)to mitigate any impacts of the long-term storage of rail
			 cars on the community through which the tracks pass; and(E)an estimated time line for the final disposition of the rail cars to be stored on the specified
			 tracks.
								(2)Approval(A)In generalNot later than 6 months after receiving a storage plan under this section, the Board, after public
			 notice and an opportunity for public comment, shall—(i)approve the plan; or(ii)disapprove
			 the plan if the Board determines
			 that the storage of rail cars covered by the plan jeopardizes public
			 safety, including the safety of children.(B)BasisAny determination under subparagraph (A) shall be
			 based on information provided in the storage plan, by the local community,
			 or
			 through public comment.
								(c)Authority
							(1)General ruleExcept as provided in paragraph (2), a rail carrier providing transportation subject to the
			 jurisdiction of the Board under this part may store rail cars as described
			 in subsection (a) only in accordance with a storage plan approved
			 by the Board under subsection (b)(2).
							(2)Interim authority
								(A)In generalExcept as provided in subparagraph (B), the Board shall authorize the temporary storage of rail
			 cars as described in subsection (a) before a storage plan has been
			 approved under subsection (b)(2) if the Board determines that a plan for
			 such storage has been submitted, or is being prepared for submittal in a
			 timely manner, for approval under subsection (b).
								(B)ExceptionThe Board may not authorize temporary storage under this paragraph if the Board determines, on its
			 own
			 initiative or pursuant to information provided by the local community,
			 that such storage poses a significant safety hazard, including to the
			 safety of children.
								(d)Enforcement
							(1)PetitionsThe Board shall establish procedures to enable a local governmental entity to petition the Board to
			 enforce the provisions of this section.
							(2)PenaltiesEach rail car stored in violation of this section shall constitute a separate violation for
			 purposes of section 11901(a).
							.
			(b)Table of sectionsThe table of sections for chapter 109 of title 49, United States Code, is amended by adding at the
			 end the following:
				
					
						10911. Storage of rail cars..
			
